SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-88373) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 54 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 56 [X] VANGUARD STAR ® FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on November 24, 2009 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on November 24, 2009 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Developed Markets Index Fund Prospectus November 24, 2009 Institutional Shares Vanguard Developed Markets Index Fund Institutional Shares are not currently available for sale, but will become available for sale after the reorganization of Vanguard Institutional Developed Markets Fund into Vanguard Developed Markets Index Fund Institutional Shares. The reorganization is scheduled to become effective as of the close of business January 22, 2010. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Profile 1 Investing With Vanguard 22 Investing in Index Funds 6 Purchasing Shares 22 More on the Fund 7 Converting Shares 25 The Fund and Vanguard 13 Redeeming Shares 26 Investment Advisor 14 Exchanging Shares 30 Dividends, Capital Gains, and Taxes 15 Frequent-Trading Limits 31 Share Price 18 Other Rules You Should Know 33 Financial Highlights 19 Fund and Account Updates 36 Contacting Vanguard 38 Glossary of Investment Terms 40 Why Reading This Prospectus Is Important This prospectus explains the investment objective, policies, strategies, and risks associated with the Fund. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk ® explanations along the way. Reading the prospectus will help you decide whether the Fund is the right investment for you. We suggest that you keep this prospectus for future reference. Share Class Overview This prospectus offers the Funds Institutional Shares, which are generally for investors who do not require special employee benefit plan services and who invest a minimum of $5 million. A separate prospectus offers the Funds Investor Shares, which have an investment minimum of $3,000. The Funds separate share classes have different expenses; as a result their investment performances will differ. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Fund Profile Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in the major markets of Europe and the Pacific region. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach by investing all, or substantially all, of its assets in the common stocks included in the MSCI ® EAFE ® Index. The MSCI EAFE Index includes approximately 950 common stocks of companies located in Europe, Australia, Asia, and the Far East. As of June 30, 2009, the largest markets covered in the Index were Japan, the United Kingdom, France, Germany, and Switzerland, which made up approximately 24%, 21%, 10%, 7%, and 7%, respectively, of the Indexs market capitalization. For additional information on the Funds investment strategies, please see More on the Fund . Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund may invest a large portion of its assets in securities of companies located in any one country or region, the Funds performance may be hurt disproportionately by the poor performance of its investments in that area. Significant investments in Japan and the United Kingdom (U.K.), for example, subject the Index and the Fund to proportionately higher exposure to Japanese and U.K. country risk.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. 1 Performance/Risk Information The following bar chart and table are intended to help you understand the risks of investing in the Fund. Both the bar chart and the table present information for the Funds Investor Shares, because Institutional Shares were not available during the time periods shown. The expense ratio of the Institutional Shares is expected to be lower than that of the Investor Shares; therefore, performance of the Institutional Shares should be better than that of the Investor Shares. The bar chart shows how the performance of the Funds Investor Shares has varied from one calender year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares compare with those of the Funds target index. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Annual Total Returns 1  Vanguard Developed Markets Index Fund Investor Shares 1 The year-to-date return as of the most recent calendar quarter, which ended September 30, 2009, was 19.25%. During the periods shown in the bar chart, the highest return for a calendar quarter was 19.35% (quarter ended June 30, 2003), and the lowest return for a quarter was 19.83% (quarter ended September 30, 2002). 2 Average Annual Total Returns for Periods Ended December 31, Since 1 Year 5 Years Inception 1 Vanguard Developed Markets Index Fund Investor Shares Return Before Taxes 41.62% 2.19% 0.76% Return After Taxes on Distributions 42.19 1.60 1.38 Return After Taxes on Distributions and Sale of Fund Shares 26.59 1.82 0.85 MSCI EAFE Index 2 (reflects no deduction for fees or expenses) 43.38% 1.66% 1.06% 1 Since-inception returns are from May 8, 2000the inception date of the Fundthrough December 31, 2008. 2 Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Note on after-tax returns. Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. As is the case with all mutual funds, transaction costs incurred by the Fund for buying and selling securities are not reflected in the table. However, these costs are reflected in investment performance figures. The expenses shown under Annual Fund Operating Expenses are based on estimated amounts for the current fiscal year. The Institutional Shares have no operating history; actual operating expenses could be different. 3 Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 2% 1 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.06% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 0.13% 1 The 2% fee applies if you redeem shares within two months of purchase by selling or by exchanging to another Vanguard fund. The fee is withheld from redemption proceeds and retained by the Fund. Shares held for two months or more are not subject to the 2% fee. The following example is intended to help you compare the cost of investing in the Funds Institutional Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that operating expenses match our estimates. The results apply whether or not you redeem your investment at the end of the given period. 1 Year 3 Years 5 Years 10 Years $13 $42 $73 $166 This example should not be considered to represent actual expenses or performance for the future. Actual future expenses may be higher or lower than those shown. 4 Plain Talk About Fund Expenses All mutual funds have operating expenses. These expenses, which are deducted from a funds gross income, are expressed as a percentage of the net assets of the fund. We expect Vanguard Developed Markets Index Funds Institutional Shares expense ratio in fiscal year 2009 to be 0.13%, or $1.30 per $1,000 of average net assets. Management expenses, which are one part of operating expenses, include investment advisory fees as well as other costs of managing a fundsuch as account maintenance, reporting, accounting, legal, and other administrative expenses. Plain Talk About Costs of Investing Costs are an important consideration in choosing a mutual fund. Thats because you, as a shareholder, pay the costs of operating a fund, plus any transaction costs incurred when the fund buys or sells securities. These costs can erode a substantial portion of the gross income or the capital appreciation a fund achieves. Even seemingly small differences in expenses can, over time, have a dramatic effect on a funds performance. Additional Information As of October 31, 2009 Net Assets (all share classes) $2.9 billion Investment Advisor The Vanguard Group, Inc., Valley Forge, Pa. Dividends and Capital Gains Distributed annually in December Inception Date Investor SharesMay 8, 2000 Minimum Initial Investment $5 million Newspaper Abbreviation DevMktInst Vanguard Fund Number CUSIP Number Ticker Symbol VIDMX 5 Investing in Index Funds What Is Indexing? Indexing is an investment strategy for tracking the performance of a specified market benchmark, or index. An index is an unmanaged group of securities whose overall performance is used as a standard to measure the investment performance of a particular market. There are many types of indexes. Some represent entire marketssuch as the U.S. stock market or the U.S. bond market. Other indexes cover market segmentssuch as small-capitalization stocks or short-term bonds. An index fund holds all, or a representative sample, of the securities that make up its target index. Index funds attempt to mirror the performance of the target index, for better or worse. However, an index fund does not always perform exactly like its target index. For example, like all mutual funds, index funds have operating expenses and transaction costs. Market indexes do not, and therefore will usually have a slight performance advantage over funds that track them. Index funds typically have the following characteristics:  Variety of investments. Most Vanguard index funds generally invest in the securities of a wide variety of companies and industries.  Relative performance consistency . Because they seek to track market benchmarks, index funds usually do not perform dramatically better or worse than their benchmarks.  Low cost . Index funds are inexpensive to run compared with actively managed funds. They have low or no research costs and typically keep trading activityand thus brokerage commissions and other transaction coststo a minimum. 6 More on the Fund This prospectus describes the primary risks you would face as a Fund shareholder. It is important to keep in mind one of the main axioms of investing: The higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: The lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. Look for this symbol throughout the prospectus. It is used to mark detailed information about the more significant risks that you would confront as a Fund shareholder. The following sections explain the primary investment strategies and policies that the Fund uses in pursuit of its objective. The Funds board of trustees, which oversees the Funds management, may change investment strategies or policies in the interest of shareholders without a shareholder vote, unless those strategies or policies are designated as fundamental. Note that the Funds investment objective is not fundamental and may be changed without a shareholder vote. Under normal circumstances, the Fund will invest at least 80%, and usually all, or substantially all, of its assets in the common stocks included in the MSCI EAFE Index. Market Exposure The Fund invests all, or substantially all, of its assets in the stocks included in the MSCI EAFE Index. Plain Talk About International Investing U.S. investors who invest abroad will encounter risks not typically associated with U.S. companies, because foreign stock and bond markets operate differently from the U.S. markets. For instance, foreign companies are not subject to the same accounting, auditing, and financial-reporting standards and practices as U.S. companies, and their stocks may not be as liquid as those of similar U.S. firms. In addition, foreign stock exchanges, brokers, and companies generally have less government supervision and regulation than their counterparts in the United States. These factors, among others, could negatively affect the returns U.S. investors receive from foreign investments. The Fund is subject to stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies. 7 To illustrate the volatility of international stock prices, the following table shows the best, worst, and average annual total returns for foreign stock markets over various periods as measured by the MSCI EAFE Index, a widely used barometer of international market activity. (Total returns consist of dividend income plus change in market price.) Note that the returns shown do not include the costs of buying and selling stocks or other expenses that a real-world investment portfolio would incur. International Stock Market Returns (19702008) 1 Year 5 Years 10 Years 20 Years Best 69.4% 36.1% 22.0% 15.5% Worst 43.4 2.9 Average The table covers all of the 1-, 5-, 10-, and 20-year periods from 1970 through 2008. These average returns reflect past performance of international stocks; you should not regard them as an indication of future performance of either foreign markets as a whole or the Fund in particular. Note that the MSCI EAFE Index does not take into account returns for emerging markets, which can be substantially more volatile, and substantially less liquid, than the more developed markets included in the Index. In addition, because the MSCI EAFE Index tracks the European and Pacific developed markets collectively, the returns in the preceding table do not reflect the variability of returns for these markets individually. To illustrate this variability, the following table shows returns for different international marketsas well as for the U.S. market for comparisonfrom 1999 through 2008, as measured by their respective indexes. 8 Returns for Various Stock Markets 1 European Pacific Emerging U.S. Market 2 Market 2 Markets 2 Market 15.89% 56.65% 66.41% 21.04% 8.39 25.78 30.61 9.10 19.90 25.40 2.62 11.89 18.38 9.29 6.17 22.10 46.42 36.42 53.33 37.00 1 European market returns are measured by the MSCI Europe Index; Pacific market returns are measured by the MSCI Pacific Index; emerging markets returns are measured by the MSCI Emerging Markets Index; and U.S. market returns are measured by the Standard & Poors 500 Index. 2 Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that these returns reflect past performance of the various indexes; you should not consider them as an indication of future performance of the indexes, or of the Fund in particular. The Fund is subject to country/regional risk and currency risk. Country/regional risk is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund may invest a large portion of its assets in securities of companies located in any one country or region, the Funds performance may be hurt disproportionately by the poor performance of its investments in that area. Currency risk is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. 9 Plain Talk About Regional Versus Broad International Investing Regional funds are international funds that invest in a particular geographical region, such as Europe or the Pacific Basin. Because they concentrate their holdings in a single region, these funds typically have higher share-price volatility than broadly diversified international stock funds (which, by investing in many different foreign markets, may offset losses from one country with gains from another at any given time). The Fund invests all, or substantially all, of its assets in the stocks included in the MSCI EAFE Index. As of June 30, 2009, the Funds assets were invested as follows: 65% in the European region and 35% in the Pacific region. As of June 30, 2009, the Fund had an asset-weighted median market capitalization of $27.9 billion. Security Selection The Fund uses the replication method of investing, meaning that the Fund generally holds the same stocks as those in its target index, and in approximately the same proportions. The Fund, in most cases, will obtain economic exposure to stocks of its target index (component securities) by investing directly in common stocks. However, the Fund reserves the right to obtain economic exposure to component securities indirectly by purchasing depositary receipts of the component securities. Depositary receipts are securities that are listed on exchanges or quoted in over-the-counter markets in one country, but represent shares of issuers domiciled in another country. Generally, the Fund would hold depositary receipts only when the advisor believes that holding the depositary receipt, rather than the underlying component security, would benefit the Fund.
